FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                   UNITED STATES COURT OF APPEALSFebruary 25, 2020
                                                               Christopher M. Wolpert
                                TENTH CIRCUIT                      Clerk of Court



 JESUS BAEZA; TERESA BAEZA
 MIRALDA; JESUS D. BAEZA
 CONTRERAS,

              Plaintiffs - Appellants,

 v.                                                     No. 19-2089
                                            (D.C. No. 2:18-CV-00641-JAP-SMV)
 MARK MUNRO; ELI GOMEZ,                                   (D.N.M.)

              Defendants - Appellees.


                           ORDER AND JUDGMENT *


Before TYMKOVICH, Chief Judge, BACHARACH, and CARSON, Circuit
Judges.


      Plaintiffs Jesus Baeza, Teresa Baeza Miralda, and Jesus Baeza Contreras

appeal the district court’s dismissal of their suit brought under 42 U.S.C. § 1983

against police officers from Hobbs, New Mexico, alleging violations of their



      *
         After examining the briefs and appellate record, this panel determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Fourth Amendment rights. The officers asserted qualified immunity and moved to

dismiss the suit. Concluding the plaintiffs had failed to plead a violation of their

clearly established constitutional rights, the district court granted the motion.

Exercising jurisdiction under 28 U.S.C. § 1291, we agree with the district court’s

determination and AFFIRM.

      The suit arises out of a search conducted at the Baeza residence in Hobbs,

New Mexico. Because an automobile implicated in a murder investigation was

allegedly in Baeza’s repair shop at the time of the murder, the police obtained a

warrant for Baeza’s business records in his automobile repair shop and in his

residence—which was located at the same address as the shop. Plaintiffs argued

the resulting search of the residence and their personal items violated their Fourth

Amendment rights because (1) the warrant was facially invalid, (2) the warrant

lacked constitutional particularity, and (3) the search exceeded the scope of the

warrant when officers seized electronic devices not related to Baeza’s automobile

business.

      The district court rejected the plaintiffs’ arguments. It concluded: (1) the

warrant was sufficiently particular to allow the search of both buildings at the

same address; (2) the warrant was sufficiently particular with regard to the

particular items seized, because the search of those items was limited to

automobile shop records; (3) the warrant was not substantively deficient and any


                                         -2-
alleged deficiencies did not implicate Fourth Amendment rights; and (4) the

plaintiffs failed to allege facts demonstrating that Officer Munro, the only named

defendant who searched the house, exceeded the scope of the warrant.

      On appeal, the appellants asserted the district court ignored well-pleaded

facts. They then reiterated their arguments that the warrant was facially deficient

because it included a false case number; that the search warrant was not

sufficiently specific to be constitutionally particular; and that Officer Munro

exceeded the scope of the warrant by searching rooms and items not related to

Baeza’s business.

      We are not persuaded by the appellants’ restatement of their arguments and

agree with the district court’s rationale and conclusions. We therefore AFFIRM

for substantially the same reasons stated by that court.

                                               ENTERED FOR THE COURT

                                               Timothy M. Tymkovich
                                               Chief Judge




                                         -3-